 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHELLE OSBORNE,                                No. 2:20–cv–01805–JAM–KJN PS

12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS;
                                                          ORDER STAYING CASE
13            v.
                                                          (ECF No. 22.)
14       TRACY POLICE DEPARTMENT, et al.,
15                        Defendants.
16

17           Plaintiff, proceeding without counsel,1 alleges multiple causes of action against numerous

18   officers of the Tracy Police Department. (ECF No. 21.) Plaintiff’s claims center on allegations

19   that Officer Jose Calvache used excessive force against her, in violation of her Fourth

20   Amendment rights, and other officers conspired to cover up Calvache’s acts. Currently before the

21   court is defendants’ third motion to dismiss for failure to state a claim or, in the alternative,

22   motion for summary judgment. (ECF Nos. 22, 24.) Plaintiff opposes dismissal of her claims,

23   opposes summary judgment, and submits evidence. (ECF Nos. 23, 27.) The court recommends:

24           I.     Summary judgment be granted on plaintiff’s excessive force claim under
25                  42 U.S.C. Section 1983, as asserted against defendant Jose Calvache; and
             II.    The remainder of plaintiff’s claims be dismissed for failure to state a claim, and
26                  leave to amend be denied.

27
     1
      This action was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1) and Local Rule
28   302(c)(21) for the issuance of findings and recommendations. See Local Rule 304.
                                                      1
 1          BACKGROUND2

 2          Plaintiff’s second amended complaint alleges that on June 14, 2019, Officer Jose

 3   Calvache of the Tracy Police Department (“P.D.”) used excessive force against her, in the

 4   presence of Tracy P.D. Sergeant Hicks and Officers Clayton, Acevedo, and Perry. (ECF No. 21

 5   at 12.) These Tracy P.D. officers responded to a domestic disturbance call concerning plaintiff

 6   and her then roommate. (Id.) Plaintiff alleges that while the officers were talking with her,

 7   Officer Calvache “out of anger” grabbed her wrist and arm extremely hard and violently twisted

 8   her arm almost pulling “it off [her] shoulder and body.” (Id. at 13.) Further, plaintiff alleges she

 9   posed no threat to the officers as she was neither attacking nor threatening the officers. (Id.)

10   Plaintiff states she suffered bruises on her wrist and her arms, and experienced extreme pain in

11   both her arm and shoulder. (Id.) Plaintiff alleges she blacked out at points during this (and

12   subsequent) events, and after a while the officers left the apartment complex. (Id. at 14.)

13          At some point thereafter, an unnamed assailant allegedly sexually assaulted plaintiff. (Id.)

14   When plaintiff called Tracy P.D. for help, no officers responded, and dispatchers Umpad,

15   Sheivin, Allen, and Quiros allegedly ignored plaintiff’s pleas and declined to assist her. (Id. at

16   15.) Plaintiff then went to a friend’s apartment, eight Tracy P.D. Officers arrived (Sgt. Hicks,

17   Sgt. Muir, and Officers Calvache, Clayton, Weyant, Perry, Azevedo, and Pederson), and plaintiff

18   was arrested. (Id.) Officer Clayton and another unnamed officer drove plaintiff to the

19   Emergency Room, and then to jail. (Id. at 16.) Officer Clayton wrote the incident report, which

20   was signed by both Sgts. Hicks and Muir, which did not mention Calvache’s use of force. (Id.)
21          Plaintiff filed claims in California superior court, and on September 8, 2020, defendants

22   removed to this court. (See ECF No. 1.) Defendants moved to dismiss, and plaintiff filed a first

23

24   2
       The facts herein are from the second amended complaint. (ECF No. 21.) These facts are
     construed in the light most favorable to plaintiff—the non-moving party. Faulkner v. ADT Sec.
25   Servs., 706 F.3d 1017, 1019 (9th Cir. 2013). However, though the court repeats some of
26   plaintiff’s conclusory statements from the complaint, these assertions are ultimately not relied
     upon. “Conclusory assertions” cannot be relied upon to overcome a motion to dismiss for failure
27   to state a claim. Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009) (In deciding a motion
     to dismiss for failure to state a claim, the court need not rely on “legal conclusions merely
28   because they are cast in the form of factual allegations.”).
                                                          2
 1   amended complaint (“1AC”) within 21 days. (ECF Nos. 4, 8.) Defendants again moved to

 2   dismiss. (ECF No. 12.) After briefing and a hearing, the undersigned recommended:

 3   (i) defendants’ second motion to dismiss be granted; (ii) plaintiff’s state-law, Title VII, and

 4   Monell claims be dismissed with prejudice; and (iii) plaintiff be allowed to amend her Section

 5   1983 claims against the individual officers using the pleading standards set forth by the court.

 6   (ECF No. 18 at 11.) The district court adopted the recommendations in full. (ECF No. 20.)

 7             Plaintiff filed a second amended complaint (“2AC”), restating many of the same state-law

 8   claims as the 1AC, but with the phrase “42 U.S.C. Section 1983” appended. (ECF No. 21.) In

 9   total, the 2AC attempts to assert 17 claims under Section 1983: unlawful detention, false arrest,

10   “assault & battery/excessive force,” malicious prosecution, racial profiling, sexual assault,

11   intentional infliction of emotional distress, conspiracy, retaliatory prosecution, “racially

12   motivated and conducted,” breach of contract, “intentional negligence,” invasion of privacy,

13   defamation, supervisory liability, bystander liability, and “human rights.” (Id.) The 2AC also

14   lists two new claims under the California Unruh Act and Bane Act. (Id. at 8.)

15             Defendants moved to dismiss for a third time. (ECF No. 22.) Plaintiff filed an opposition

16   spanning a total of 55 pages. (ECF No. 23.) Defendants replied, and requested in the alternative

17   that the court grant summary judgment on plaintiff’s excessive force claim against Calvache, and

18   submitted Calvache’s body-cam footage. (ECF No. 24.) Plaintiff opposed summary judgment,

19   objected to defendants’ evidence, and submitted additional evidence of her own. (ECF No. 27.)

20             DISCUSSION
21             Legal Standards - Motion to Dismiss

22             A claim may be dismissed because of the plaintiff’s “failure to state a claim upon which

23   relief can be granted.” Rule 12(b)(6).3 To avoid dismissal for failure to state a claim, a complaint

24   must contain more than “naked assertions,” “labels and conclusions,” or “a formulaic recitation of

25   the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007).

26   Thus, a complaint “must contain sufficient factual matter, accepted as true, to state a claim to
27

28   3
         Citation to the “Rule(s)” are to the Federal Rules of Civil Procedure, unless otherwise noted.
                                                          3
 1   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has

 2   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 3   reasonable inference that the defendant is liable for the misconduct alleged.” Id.

 4           When considering whether a complaint states a claim upon which relief can be granted,

 5   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

 6   (2007), and construe the complaint in the light most favorable to the plaintiff. See Papasan v.

 7   Allain, 478 U.S. 265, 283 (1986). The court is not, however, required to accept as true

 8   “conclusory [factual] allegations that are contradicted by documents referred to in the complaint,”

 9   or “legal conclusions merely because they are cast in the form of factual allegations.” Paulsen v.

10   CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009).

11           A complaint must not contain lengthy introductions, argument, speeches, explanations,

12   stories, griping, evidence, summaries, charts, notes, e-mails, and the like. See McHenry v.

13   Renne, 84 F.3d 1172, 1176-78 (9th Cir. 1996). Further, the practice of “incorporat[ing] each

14   preceding paragraph, regardless of relevancy [has] been harshly criticized as a form of ‘shotgun

15   pleading’ that violates Rule 8’s requirement of a ‘short and plain statement’ and interferes with

16   the court’s ability to administer justice.” Destfino v. Kennedy, 2008 WL 4810770 1 at *3 (E.D.

17   Cal. Nov. 3, 2008). However, the court must construe a pro se pleading liberally to determine if it

18   states a claim and, prior to dismissal, tell a plaintiff of deficiencies in their complaint and give

19   plaintiff an opportunity to cure them if it appears at all possible that the plaintiff can correct the

20   defect. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000).
21           In ruling on a motion to dismiss filed pursuant to Rule 12(b)(6), the court “may generally

22   consider only allegations contained in the pleadings, exhibits attached to the complaint, and

23   matters properly subject to judicial notice.” Outdoor Media Group, Inc. v. City of Beaumont, 506

24   F.3d 895, 899 (9th Cir. 2007). Although the court may not consider a memorandum in opposition

25   to a defendant’s motion to dismiss to determine the propriety of a Rule 12(b)(6) motion, see

26   Schneider v. Cal. Dep’t of Corrections, 151 F.3d 1194, 1197 n. 1 (9th Cir. 1998), it may consider
27   allegations raised in opposition papers in deciding whether to grant leave to amend. See, e.g.,

28   Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003).
                                                         4
 1           Legal Standards – Summary Judgment

 2           Rule 56(b) allows for a party to move for summary judgment (i.e. judgment as a matter of

 3   law) “at any time until 30 days after the close of all discovery.” A party moves for summary

 4   judgment by “identifying each claim or defense—or the part of each claim or defense—on which

 5   summary judgment is sought.” Rule 56(a). Summary judgment is proper when the movant

 6   demonstrates that no genuine issue exists as to the material facts of the claim. Id. A dispute is

 7   “genuine” if there is enough evidence for a reasonable jury to return a verdict for the non-moving

 8   party. Freecycle Sunnyvale v. Freecycle Network, 626 F.3d 509, 514 (9th Cir. 2010) (citing

 9   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A fact is “material” if it might

10   affect the outcome of the suit under the governing law. United States v. Kapp, 564 F.3d 1103,

11   1114 (9th Cir. 2009). A shifting burden of proof governs motions for summary judgment.

12   Nursing Home Pension Fund, Local 144 v. Oracle Corp., 627 F.3d 376, 387 (9th Cir. 2010).

13           Initially, the party seeking summary judgment bears the burden identifying the legal basis

14   for its motion and the portions of the declarations, pleadings, and discovery that support its

15   position. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007) (citing Celotex

16   Corp. v. Catrett, 477 U.S. 317, 323 (1986)). In claims where the moving party will not bear the

17   burden of proof on an issue at trial, the movant may prevail by “merely by pointing out that there

18   is an absence of evidence to support the nonmoving party’s case.” Id. If a moving party fails to

19   carry its burden at this step, then the opposing party “has no obligation to produce anything, even

20   if the non-moving party would have the ultimate burden of persuasion.” Nissan Fire & Marine
21   Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102-03 (9th Cir. 2000) (citing Adickes v. S.H. Kress &

22   Co., 398 U.S. 144, 160 (1970)).

23           If the moving party meets this initial burden, the opposing party must then establish that a

24   genuine issue as to any material fact exists. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

25   Corp., 475 U.S. 574, 586 (1986). A genuine dispute of material fact can be demonstrated by

26   “(A) citing to particular parts of materials in the record, including depositions, documents,
27   electronically stored information, affidavits or declarations, stipulations . . . , admissions,

28   interrogatory answers, or other materials; or (B) showing that the materials cited do not establish
                                                         5
 1   the absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

 2   evidence to support the fact.” Rule 56(c)(1)(A)-(B); see also Estate of Tucker v. Interscope

 3   Records, 515 F.3d 1019, 1030 (9th Cir. 2008) (“The opposing party cannot rest upon the mere

 4   allegations or denials of its pleading, but must instead produce evidence that sets forth specific

 5   facts showing there is a genuine issue for trial.”).

 6          The parties are obliged to identify material facts, and the court is not required to scour the

 7   record in search of a genuine disputed material fact. Simmons v. Navajo Cnty., 609 F.3d 1011,

 8   1017 (9th Cir. 2010); see also Rule 56(c)(3) (“The court need consider only the cited materials,

 9   but it may consider other materials in the record.”). In resolving a motion for summary judgment,

10   the evidence of the opposing party is to be believed, and all justifiable inferences that may be

11   drawn from the facts before the court must be drawn in favor of the opposing party. Anderson,

12   477 U.S. at 255. While a “justifiable inference” need not be the most likely or the most

13   persuasive inference, it must still be rational or reasonable. Id. Further, a motion for summary

14   judgment may not rely on “the mere existence of a scintilla of evidence” (Anderson, 477 U.S. at

15   253); evidence that is “‘merely colorable’ or ‘is not significantly probative” (Anderson, 477 U.S.

16   at 249-50); “some metaphysical doubt as to the material facts” (Matsushita, 475 U.S. at 586); or a

17   party’s “conclusory statement [regarding] a genuine issue of material fact, without evidentiary

18   support[.]” (Bryant v. Adventist Health Sys./W., 289 F.3d 1162, 1167 (9th Cir. 2002)).

19   Moreover, “[a] party may object that the material cited to support or dispute a fact cannot be

20   presented in a form that would be admissible in evidence.” Rule 56(c)(2).
21          Fundamentally, summary judgment may not be granted “where divergent ultimate

22   inferences may reasonably be drawn from the undisputed facts.” Fresno Motors, LLC v.

23   Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2015).

24      I. Excessive force claim against Officer Calvache.

25          Legal Standards – Section 1983 Excessive Force

26          Title 42 U.S.C. Section 1983 provides a cause of action for the deprivation of “rights,
27   privileges, or immunities secured by the Constitution or laws of the United States” against a

28   person acting “under color of any statute, ordinance, regulation, custom, or usage.” Gomez v.
                                                            6
 1   Toledo, 446 U.S. 635, 639 (1980). “Section 1983 is not itself a source of substantive rights;

 2   rather it provides a method for vindicating federal rights elsewhere conferred.” Graham v.

 3   Connor, 490 U.S. 386, 393–94 (1989). Thus, to state a claim for relief under Section 1983, a

 4   plaintiff must allege that the defendant acted under color of state law; and caused a plaintiff to be

 5   deprived of a right secured by the Constitution or laws of the United States. Nurre v. Whitehead,

 6   580 F.3d 1087, 1092 (9th Cir. 2009).

 7          An officer “causes” a constitutional deprivation when he or she (1) “does an affirmative

 8   act, participates in another’s affirmative acts, or omits to perform an act which he [or she] is

 9   legally required to do that causes the deprivation”; or (2) “set[s] in motion a series of acts by

10   others which the [defendant] knows or reasonably should know would cause others to inflict the

11   constitutional injury.” Lacey v. Maricopa Cty., 693 F.3d 896, 915 (9th Cir. 2012) (quoting

12   Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978)). The causation inquiry “must be

13   individualized and focus on the duties and responsibilities of each individual defendant whose

14   acts or omissions are alleged to have caused a constitutional deprivation.” Leer v. Murphy, 844

15   F.2d 628, 633 (9th Cir. 1988).

16          The inquiry into an excessive force claim under Section 1983 “begins by identifying the

17   specific constitutional right allegedly infringed by the challenged application of force.” Graham,

18   490 U.S. at 394. A claim of excessive force to effectuate an arrest is analyzed under a Fourth

19   Amendment objective reasonableness standard. Jackson v. City of Bremerton, 268 F.3d 646, 651

20   (9th Cir. 2001). “[T]he question is whether the officers’ actions are ‘objectively reasonable’ in
21   light of the facts and circumstances confronting them, without regard to their underlying intent or

22   motivation.” Graham, 490 U.S. at 397. To determine whether force used was “objectively

23   reasonable,” the court balances the extent of the intrusion on the individual’s rights against the

24   government’s need for force under the circumstances, paying “careful attention to the facts and

25   circumstances of each particular case.” Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002)

26   (quoting Graham, 490 U.S. at 396); accord Byrd v. Phoenix Police Department, 885 F.3d 639,
27   642 (9th Cir. 2018).

28   ///
                                                        7
 1             For the extent of the intrusion, courts have long held that “[n]ot every push or shove, even

 2   if it may later seem unnecessary in the peace of a judge’s chambers, violates the Fourth

 3   Amendment.” Graham, 490 U.S. at 396 (citations omitted). A single push to the shoulder

 4   without physical injury is a minimal amount of force that does not rise to the level of a

 5   constitutional violation. See, e.g., Arrieta v. County of Kern, 161 F. Supp. 3d 919, 928 (E.D. Cal.

 6   2016). Officers may use compliance techniques to move or handcuff noncompliant individuals,

 7   so long the force used is minimal and controlled in a manner designed to limit injuries. Forrester

 8   v. City of San Diego, 25 F.3d 804, 807-08 (9th Cir. 1994) (compliance techniques on abortion

 9   protestors that resulted in bruises, pinched nerve, and a broken wrist were objectively reasonable

10   where they failed to comply with officers requests); see also Arpin v. Santa Clara Valley Transp.

11   Agency, 261 F.3d 912, 921-22 (9th Cir. 2001) (finding objectively reasonable an officer’s

12   forceful grab of a uncooperative plaintiff’s arm to handcuff her when the plaintiff could not

13   present evidence of resulting injuries). However, when an individual is engaged in mere passive

14   resistance, use of non-trivial force has been held to be unlawful. Gravelet-Blondin v. Shelton,

15   728 F.3d 1086, 1093 (9th Cir. 2013); see, e.g., Bonilla-Chirinos v. City of West Sacramento,

16   2017 WL 3173004 1 at *5 (E.D. Cal. July 26, 2017) (applying Gravelet-Blondin to determine that

17   the officer’s violent grab and twist of an individual’s arm behind her back to apply handcuffs was

18   enough to create a triable issue of fact); Coe v. Schaeffer, 2016 WL 2625994 at *6-7 (E.D. Cal.

19   May 16, 2016) (the officer’s forcible grab of plaintiff’s arm to remove her from a room when she

20   posed no threat to the officers, only passively resisted by refusing to leave the room, and
21   submitted photographs showing bruising on her arms was found to be unreasonable).

22             After assessing the quantum of force used against the plaintiff, the court must also

23   “measure the governmental interests at stake by evaluating a range of factors.” Davis v. City of

24   Las Vegas, 478 F.3d 1048, 1054 (9th Cir. 2007). In evaluating the government’s interest, the

25   court considers “(1) the severity of the crime at issue, (2) whether the suspect poses an immediate

26   threat to the safety of the officers or others, and (3) whether he is actively resisting arrest or
27   attempting to evade arrest by flight.” Id.; accord Cortesluna v. Leon, 979 F.3d 645, 652 (9th Cir.

28   2020)).
                                                          8
 1          Analysis

 2          A. The 2AC sufficiently states a claim for excessive force against Officer Calvache.

 3          Plaintiff’s pleadings are not a model of clarity, and it is difficult at times to make out the

 4   scope of her claims. Viewing the pleadings in the light most favorable to plaintiff, the court finds

 5   the 2AC sufficiently states an excessive force claim under Section 1983 against Officer Calvache.

 6          The 2AC pleads enough facts to suggest that Officer Calvache’s allegedly used more than

 7   minimal force when he encountered plaintiff on the domestic-disturbance call. (ECF No. 21 at

 8   13.) Contrary to the plaintiffs in Arrieta and Arpin, the plaintiff here does not allege a mere push

 9   or shove, nor does she fail to allege resulting injuries. Arrieta, 161 F. Supp. 3d at 928; Arpin, 261

10   F.3d at 921-22. Instead, the 2AC alleges a violent grab and twist of plaintiff’s arm and wrist,

11   causing her great pain, resulting in bruises all over. See, e.g., Bonilla-Chirinos, 2017 WL

12   3173004 at *5; Coe, 2016 WL 2625994 at *6-7.

13          As to the government’s interest, Officer Calvache’s use of force, as alleged in the 2AC,

14   would not have been objectively reasonable. The officers were called to plaintiff’s apartment

15   because plaintiff was the potential victim of a domestic dispute, not the perpetrator of a crime.

16   (ECF No. 21 at 12-15.) Further, nothing in the pleadings indicates plaintiff posed any threat to

17   the officers. Although plaintiff was admittedly upset, “completely out of it,” and used profanity

18   during the encounter, the 2AC alleges plaintiff did not physically threaten Officer Calvache or

19   any of the other officers at the scene.4 (ECF No. 21 at 13-14); see, e.g., Coe, 2016 WL 2625994

20   at *6-7 (noting that the plaintiff posed no reasonable threat to the officers when there was no
21   evidence of physical or verbal threats beyond the usage of profanity). Contrary to the plaintiffs in

22   Forrester and Arpin who were noncompliant with the officer’s directives and refused to

23   cooperate, the 2AC never indicates plaintiff attempted to leave the scene, or that she was

24   noncompliant with the officers’ directives. (Id.); Forrester, 25 F.3d at 807-8; Arpin, 261 F.3d at

25   921-22. The 2AC also alleges plaintiff was not being arrested when Officer Calvache grabbed

26
     4
27     Plaintiff claims she experienced a black out during the altercation and, as such, does not
     remember the events. Therefore, plaintiff consistently notes that most of her recollection derives
28   from a video recording she was shown by a public defender. (ECF No. 21 at 10-15.)
                                                        9
 1   her arm, a fact which defendants do not seem to dispute. (ECF No. 21 at 13.) Furthermore, there

 2   were five officers outside surrounding plaintiff when the alleged force was used. (Id.); see, e.g.,

 3   Adams v. Kraft, 828 F. Supp. 2d 1090, 1108-9 (N.D. Cal. 2011) (“[T]he severity of the crime is

 4   mitigated by the fact that Plaintiff was outnumbered five to one by law enforcement officers at

 5   the time of the arrest.”).

 6           On balance, the 2AC paints a picture of a claim for excessive force: a compliant victim of

 7   a domestic dispute, who posed no threat to anyone’s safety, but whose arm was allegedly

 8   violently twisted and almost pulled “off of [her] shoulder and body” by an angry Officer

 9   Calvache. (ECF No. 21 at 13.) As a result, the 2AC contains enough individualized facts against

10   Officer Calvache to allege an objectively unreasonable use of force under Ninth Circuit

11   precedent; thus, the 2AC is sufficient to state a claim for excessive force under the Fourth

12   Amendment. See Bonilla-Chirinos, 2017 WL 3173004 at *5; see also, e.g., Moore v. Richmond

13   Police Dep’t, 497 Fed.Appx. 702, 708 (9th Cir. 2012) (“Where there is no need for force, any

14   force used is constitutionally unreasonable.”); Nicholson v. City of Bakersfield, 2011 WL

15   13240300 1 at *10 (E.D. Cal. Dec. 20, 2011) (even though the officer used minimal force in

16   merely pushing the plaintiff without resulting injuries, the use of force was still unreasonable

17   because plaintiff was neither posing a threat to the officers, evading or resisting arrest, nor was

18   she even being arrested at the time). For these reasons, the Court denies defendants’ motion to

19   dismiss plaintiff’s Section 1983 excessive force claim against Officer Calvache.

20           B. The excessive force claim against Officer Calvache fails at summary judgment.
21           Perhaps recognizing the sufficiency of plaintiff’s allegations against Officer Calvache,

22   defendants moved in the alternative for the court to consider Officer Calvache’s body-cam

23   footage alongside plaintiff’s allegations. Defendants argue the body-cam footage is evidence on

24   which plaintiff’s complaint necessarily relies, as plaintiff has continually argued that she blacked

25   out during portions of the encounter and so has had to rely on her view of the footage. (See, e.g.,

26   ECF No. 21 at 10.) Thus, defendants argue the court should take judicial notice of the footage

27   and find plaintiff’s allegations unsupported. Alternatively, defendants argue the court should

28   resolve this issue on summary judgment. (ECF No. 24.)
                                                        10
 1           Generally, material beyond the pleadings may not be considered in deciding a motion to

 2   dismiss, but a court may look to documents on which the complaint necessarily relies, if their

 3   authenticity is not contested. See Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013).

 4   Plaintiff argues against judicial notice, offering numerous reasons why she believes the court

 5   should not consider Officer Calvache’s body cam footage on a motion to dismiss. (ECF No. 27.)

 6   The core of plaintiff’s argument is that she contests the authenticity of the video, and that this

 7   video was not the one she viewed with her former public defender (before filing this lawsuit).

 8   Plaintiff then submits photos which she purports show bruises on her arms and wrists. (Id. at 19-

 9   22.) Plaintiff then asserts the case should proceed to discovery, where she requests the body cam

10   footage from the other officers on the scene, as well as footage from other portions of the day.

11   (Id. at 22.) The court finds this issue—plaintiff’s claim of excessive force against Officer

12   Calvache—is best resolved by applying summary judgment standards and resolving the claim

13   under Rule 56. Defendants requested such relief alongside their submission of Officer

14   Calvache’s body cam footage, and plaintiff opposed. (ECF Nos. 24, 27.)

15           The video demonstrates an encounter that differs significantly from plaintiff’s description

16   in the 2AC. Plaintiff asserts she was not a threat to the officers or others, but the video clearly

17   shows plaintiff was a threat to her own safety. The video shows the officers calmly responding to

18   multiple of plaintiff’s invectives, and after a while she ends up at the railing on the second-floor

19   balcony, near the steps leading down to the parking lot. Plaintiff is clearly in distress, and

20   continually leans backwards over the railing. Officer Calvache is closest to her, and both he and
21   the other officers attempted to coax her away from the railing and into a chair. After plaintiff

22   leaned far backwards over the railing, her hands in the air, Officer Calvache grabbed her arm,

23   brought it behind her back, applied the handcuffs, and escorted her to the chair. He then loosened

24   the cuffs, and the officers continued their conversation with her. (See ECF No. 24-1 and attached

25   exhibit: Officer Calvache’s body cam footage.) Plaintiff’s 2AC recognizes this context at times,

26   as she continually states she was a victim of a domestic dispute, was “completely out of it,” was a
27   “clear 5150,” and had “almost fell off the banister several times.” (ECF No. 21 at 13; ECF No.

28   23 at 4.)
                                                        11
 1          Drawing all justifiable inferences from the video in plaintiff’s favor, the court assumes

 2   that Officer Calvache applied more than minimal force to plaintiff’s arm when he grabbed it and

 3   applied handcuffs. Anderson, 477 U.S. at 255. However, the Ninth Circuit has long held that

 4   “some degree of physical restraint may [be] necessary to prevent [a plaintiff] from injuring

 5   [herself].” Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d 1052, 1057 (9th Cir.

 6   2003); see also, e.g., Winchester-Sye v. County of Hawaii, 2014 WL 5465308, *7 (D. Haw. Oct.

 7   27, 2014) (finding no constitutional violation where officers utilized “an intermediate level of

 8   force” to restrain a plaintiff who was a danger to herself) (citing Gregory v. County of Maui, 523

 9   F.3d 1103, 1107–08 (9th Cir. 2008) (finding the use of force reasonable, where the plaintiff

10   appeared to be in an altered state, was acting in an aggressive manner and refusing to comply

11   with the officers’ requests, and where the officers first confronted the plaintiff verbally, and only

12   then attempted to restrain him)).

13          Under these standards, defendants adequately demonstrated plaintiff’s excessive force

14   claim against Officer Calvache lacks supporting evidence. Soremkun, 509 F.3d at 984.

15   Plaintiff’s arguments and other evidence fails to demonstrate a genuine issue of material fact on

16   this issue, and so judgment should issue in Officer Calvache’s favor on this claim. See, e.g.,

17   Porter v. Munoz, 2019 WL 424197, *5 (E.D. Cal. Feb. 4, 2019) (granting summary judgment for

18   defendant officer on excessive force claim where allegations in the complaint were “blatantly

19   contradicted by the video recording”) (citing Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

20   opposing parties tell two different stories, one of which is blatantly contradicted by the record, so
21   that no reasonable jury could believe it, a court should not adopt that version of the facts for

22   purposes of ruling on a motion for summary judgment.”)); see also Anderson, 477 U.S. at 249-53

23   (arguments at summary judgment may not be founded on “the mere existence of a scintilla of

24   evidence” or evidence that is “‘merely colorable’ or ‘is not significantly probative”); Bryant, 289

25   F.3d at 1167 (arguments at summary judgment may not rest on a party’s “conclusory statement

26   [regarding] a genuine issue of material fact, without evidentiary support”).
27   ///

28   ///
                                                        12
 1      II. Plaintiff’s Remaining Claims

 2          On September 22, 2020, plaintiff filed her first amended complaint, asserting Section

 3   1983 claims against the individual officers of the Tracy P.D., as well as state-law claims against

 4   those officers, a Monell claim against the department, and a claim for employment discrimination

 5   under Title VII. (ECF No. 8.) Defendants moved to dismiss, and the court held a hearing on

 6   October 29, 2020. (ECF Nos. 12, 17.) At the hearing, the court discussed federal pleading

 7   standards with plaintiff, and attempted to discern the scope of her claims. The court afforded

 8   plaintiff the benefit of the doubt on her individual claims against the officers, and recommended

 9   leave to amend be granted for those claims. (ECF No. 18.) However, the court found plaintiff

10   had failed to meet a state-imposed deadline for her state-law claims, and found her Monell and

11   Title VII claims to be frivolous, thus requiring dismissal of those claims with prejudice. (Id.)

12   Plaintiff objected, but the district court adopted the undersigned’s recommendations in full. (ECF

13   Nos. 19, 20.) Thereafter, plaintiff filed her second amended complaint. (ECF No. 21.)

14          Setting aside plaintiff’s excessive force claim against Officer Calvache, her 2AC suffers

15   from many of the same defects as her first amended complaint. In the findings and

16   recommendations on the 1AC, the court informed plaintiff about federal pleading standards.

17   (ECF No. 18, citing Rule 8(d)(1) and Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)

18   (“Rule 8(a) is the starting point of a simplified pleading system, which was adopted to focus

19   litigation on the merits of a claim.”).) However, the 2AC continues to rely on a lengthy and

20   rambling narrative full of conclusory statements about the officers’ motivations and the Tracy
21   P.D.’s vast conspiracy against her. Twombly, 550 U.S. at 555-57 (holding that to avoid dismissal

22   for failure to state a claim, a complaint must contain more than “naked assertions,” “labels and

23   conclusions,” or “a formulaic recitation of the elements of a cause of action.”); Paulsen, 559 F.3d

24   at 1071 (holding that the court need not accept as true “conclusory [factual] allegations that are

25   contradicted by documents referred to in the complaint,” or “legal conclusions merely because

26   they are cast in the form of factual allegations”); see also McHenry, 84 F.3d at 1176-78 (a
27   complaint must not contain lengthy introductions, argument, speeches, explanations, stories,

28   griping, and the like). Further, many of her conspiracy claims are tied to plaintiff’s allegation of
                                                       13
 1   excessive force against Officer Calvache, which the court has just resolved in defendants’ favor.

 2   (See Section A, above.) Most problematic, plaintiff attempts to subvert the district court’s

 3   previous order dismissing the state-law claims by adding the phrase “Section 1983” to each claim

 4   when reasserting them. See, e.g., Larson v. Liberty Mut. Fire Ins. Co., 2010 WL 1962942, at *3

 5   (D. Haw. May 13, 2010) (denying leave to amend as futile because, among other reasons,

 6   amended claims were the same as previously-dismissed claims) (citing Bonin v. Calderon, 59

 7   F.3d 815, 845 (9th Cir. 1995) (“Futility of amendment can, by itself, justify the denial of a motion

 8   for leave to amend.”).

 9          Simply, the undersigned has attempted to construe the 2AC in plaintiff’s favor as best as

10   possible, but finds the remaining claims asserted therein fail under Rule 12(b)(6). Further,

11   granting leave to amend would be a futile exercise, given plaintiff’s prior inability to concisely

12   state her claims against defendants and provide facts plausibly indicating other claims exist—

13   despite multiple opportunities to do so. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir.

14   1996) (if amendment would be futile, leave to amend need not be given). Plaintiff’s opposition

15   briefing and sur-reply does nothing to cure the court’s concerns on this matter. Broam, 320 F.3d

16   at 1026 n.2 (noting a court may consider allegations raised in opposition papers in deciding

17   whether to grant leave to amend).

18                                       RECOMMENDATIONS

19          It is HEREBY RECOMMENDED that:

20          1. Defendants’ Motion for Summary Judgment (ECF No. 24.) be GRANTED as to
21              plaintiff’s excessive force claim against defendant Calvache;

22          2. Defendants’ Motion to Dismiss plaintiff’s remaining claims in the second amended

23              complaint (ECF No. 22) be GRANTED; and

24          3. The Clerk of the Court be directed to enter judgment for defendant Calvache on the

25              excessive force claim, and otherwise be directed to CLOSE this case.

26   These findings and recommendations are submitted to the United States District Judge assigned to
27   the case, pursuant to the provisions of 28 U.S.C. Section 636(b)(l). Within fourteen (14) days

28   after being served with these findings and recommendations, any party may file written
                                                       14
 1   objections with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 3   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 4   objections. The parties are advised that failure to file objections within the specified time may

 5   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 6   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 7                                                 ORDER

 8               In light of those recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

 9   discovery, and motion practice in this action are stayed pending resolution of the findings and

10   recommendations. With the exception of objections to the findings and recommendations and

11   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

12   motions and other filings until the findings and recommendations are resolved.

13   Dated: April 29, 2021

14

15
     osbo.1805
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        15
